Citation Nr: 0321096	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for impairment of the 
right 7th thoracic nerve, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from February 1953 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By rating action dated in December 2002, the RO also denied 
claims seeking service connection for disabilities of the 
left knee and right ankle, and seeking a total disability 
rating for compensation purposes based upon individual 
unemployability.  The evidentiary record currently before the 
Board does not indicate that the veteran has initiated an 
appeal from any of those determinations.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran does not have more than severe incomplete 
paralysis of the right 7th thoracic nerve.  


CONCLUSION OF LAW

A rating in excess of 20 percent for a disorder of the right 
7th thoracic nerve is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124a, Diagnostic 
Code 8619 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated March 3 and November 8, 
2001.  Therefore, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded two VA examinations 
in connection with his claim, and he has submitted a private 
medical record and other information in support of the claim 
as well.  The RO attempted to obtain medical evidence 
identified by the appellant, but these medical records, which 
in some cases were 30 or more years old, were unavailable.  
The Social Security Administration said that they had no 
record of a disability application by the appellant.  Neither 
the appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
the nerve involved, with a maximum equal to severe, 
incomplete paralysis....The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to above will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  38 C.F.R. § 4.123.  

The term "incomplete paralysis" with respect to peripheral 
nerve injuries indicates a degree of loss or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

The Rating Schedule provides that neuritis of the long 
thoracic nerve on the major side will be rated 20 percent 
disabling for severe incomplete paralysis.  A 30 percent 
rating is warranted for complete paralysis, indicated by the 
inability to raise the arm above shoulder level, winged 
scapula deformity.  38 C.F.R. § 4.124a, Diagnostic Code 8619.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection was granted for the veteran's right 7th 
thoracic nerve disability in a rating decision dated in April 
1965.  The disability was assigned a 10 percent rating, 
effective from January 1965.  The present claim seeking an 
increased rating was filed in September 1998, and a 
20 percent rating has been granted effective from the date of 
that claim.  

The appellant has submitted material pertaining to his 
separation in 1964 from his civilian employment as a 
Policeman at Wright-Patterson Air Force Base due to 
disability caused by neuritis of his right, 7th thoracic 
nerve.  This material indicates that the appellant was unable 
to perform employment duties requiring him to reach above the 
shoulder.  

The veteran was provided a VA fee-basis examination in 
November 1998.  He complained that anything he did with his 
right hand caused pain and sensation disturbance which began 
in the right fore-chest and radiated to the back of his 
spine; he also reported experiencing some weakness/numbness/ 
sensation disturbance involving both his arms and legs.  He 
reported that he was not taking any prescription medications 
for this, but that he took aspirin.  He also indicated that 
he experienced disturbed sleep from trying to find a 
comfortable sleeping position.  On physical examination, it 
was reported that the appellant was right-handed.  The 
examiner reported moderately severe tenderness at the 
posterior and anterior aspects of the right lower chest wall 
with decreased pinprick sensation in these areas along the 
postoperative scar in the right T6 and T7 dermatone area.  
The appellant's neck was supple, and he exhibited a full 
range of motion without pain on this examination.  The 
diagnoses included chronic pain and decreased 
sensation/paresthesia/dysesthesia in the right lower chest 
wall due to right T6 and T7 neuritis/myofascial pain syndrome 
secondary to the previous chest surgery.  

In July 2000, the appellant underwent a rotator cuff repair 
and Mumford acromioplasty.  He reportedly had a good passive 
range of motion afterward.  

Another VA examination of the appellant was conducted in June 
2002.  At this time, he complained of cramp-like sensations 
in his right thorax area, worsened by extreme temperatures, 
certain twisting motions, and lifting objects weighing more 
than 10-25 pounds.  These cramps reportedly could occur two 
or three times per week and lasted from five to ten minutes.  
He denied any numbing or tingling sensations at the right 
thorax.  There was a healed scar on the lateral aspect of the 
right thorax.  There was no evidence of muscle atrophy of 
either hand, and there was good strength of the interosseous 
muscles of each hand.  Further examination of both hands was 
normal, and both the neurological and sensory examinations of 
the upper extremities were within normal limits with no 
evidence of muscle atrophy.  The relevant diagnosis at this 
time was of right T6-T7 neuritis (periodic pain and decreased 
sensation to light touch and pinprick in the area of the 
healed postsurgical scar of the right chest wall).  

The recent examinations have disclosed some objective 
evidence of functional impairment due to the service-
connected disability, but have not disclosed evidence of more 
than severe incomplete paralysis of the right long thoracic 
nerve.  In this regard, the Board notes that at the November 
1998 examination, the veteran was found to have moderately 
severe tenderness at the posterior and anterior aspects of 
the right lower chest wall with decreased sensation, but he 
exhibited a full and painless range of motion.  At the most 
recent VA examination, the objective findings were normal and 
the examiner concluded that the disability was manifested by 
periodic pain and decreased sensation to light touch and 
pinprick in the area of the scar on the chest wall.  On no 
occasion during the period pertinent to this claim has the 
veteran been to be unable to raise his arm above the shoulder 
level or to have a winged scapular deformity.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the average 
industrial impairment from this disability.  The veteran has 
not required frequent hospitalization for this disability and 
the manifestations of this disability are not in excess of 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for 
impairment of the right 7th thoracic nerve is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

